Citation Nr: 0526547	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  01-04 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to the service-connected 
right knee disability.

2.  Entitlement to a separate compensable evaluation for a 
tender scar over the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.


FINDINGS OF FACT

1.  The minimal degenerative changes in the veteran's right 
ankle have not been found to be medically related to his 
service-connected right knee disability.

2.  The scar on the veteran's right knee is 23 centimeters 
from above to below the knee, with the greatest width being 8 
millimeters, and is lighter in color than the surrounding 
skin.

3.  There is no evidence of poor nourishment of the scar on 
the right knee, nor any ulceration, pain, tenderness, 
instability, or underlying soft tissue damage.  Nor is there 
any resultant limitation of motion of the knee directly 
attributable to this scar.


CONCLUSIONS OF LAW

1.  A right ankle disability is not proximately due to, or 
the result of, the service-connected right knee disability.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.310 (2004).

2.  The criteria for a separate, compensable rating for a 
right knee scar are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, 
Diagnostic Code 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issues on appeal arise initially 
from claims for service connection.  In this context, the 
Board notes that substantially complete applications were 
received in May 1999 and adjudicated in July 2000, prior to 
the enactment of the VCAA.  However, during the course of the 
appeal, in December 2000, the AOJ provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  Both claims were subsequently 
readjudicated based on all the evidence, without taint from 
prior adjudications.  Therefore, the Board finds no prejudice 
in the fact that the initial AOJ denial pre-dated VCAA-
compliant notice.  Accordingly, the Board finds that the 
content and timing of the December 2000 notice comport with 
the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All available 
medical records, to include both private and VA records, have 
been secured.  The veteran has been examined in conjunction 
with his claims.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Secondary Service Connection - Right Ankle

The veteran contends that he is entitled to service 
connection for a right ankle disability as secondary to his 
service-connected right knee disability.  The Board notes 
that he has specifically stated that he is not seeking 
service connection based on his military service, but instead 
is claiming it only as a secondary condition.  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Here, service connection has been established for the 
veteran's right knee since January 1994.  Extensive VA 
outpatient treatment reports are of record, dated from 
November 1976 to October 2001.  Additionally, private medical 
records document treatment in 1984, from May 1997 to July 
1998, and in 2001.  Records relevant to the issue on appeal 
are discussed below. 

In May 1999, the veteran reported pain in his right ankle.  
X-rays revealed mild degenerative changes with soft tissue 
swelling.  In October 2001, he again reported pain in the 
ankle.  Objective observations of the right ankle included 
full extension and flexion, with some popping noise elicited.  
Examination was negative for rubor and calor (redness and 
heat, respectively).  There was no edema.  Pulses and 
reflexes were normal.  X-rays revealed minimal degenerative 
change.  The examiner noted right ankle pain.  

In November 2001, the veteran was examined by VA in 
conjunction with his claim.  The October 2001 x-rays were 
reviewed.  Examination returned normal results for motor 
strength, flexion, and extension.  The examiner indicated 
that the physical examination was not significant for 
limitation of the joint.  He further stated that there was no 
basis nor correlation to draw the conclusion that the 
"minimal degenerative change" found on x-ray was related to 
the service-connected knee disability. 

The veteran again underwent VA orthopedic examination in 
September 2004.  The examiner conducted a review of the 
claims folder and specifically noted the veteran's military 
and medical history in relation to his knee disability.  The 
examiner took a full history referable to the ankle, during 
which the veteran reported that his knee affected his gait, 
which in turn caused pain in his ankle. 

Objective examination, to include physical observations, 
range of motion testing, and reflex and motor strength 
testing, revealed no evidence of serious ankle dysfunction.  
The examiner concluded that the ankle was not affected by the 
knee disability. 

The Board finds that the record does not establish that the 
veteran has a right ankle disability as a result of his 
service-connected right knee disability.  Though the veteran 
has had subjective complaints of pain on two occasions, and 
has shown minimal degenerative changes, these have not been 
related in any way to his knee.  In fact, such a nexus has 
been specifically ruled out.  Without medical evidence of a 
causal relationship, secondary service connection cannot be 
established.  

The Board has also considered the veteran's own assertions 
that his right ankle degenerative changes were caused by his 
right knee disability.  The Board finds that such assertions 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The evidence does not reflect that the veteran 
possesses medical knowledge which would render his opinion as 
to etiology competent.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt provision does not apply.  
Service connection is not warranted for a right ankle 
disability. 


Separate Disability Rating - Right Knee Scar

Service connection was established for status post total 
right knee arthroplasty in April 1999.  In May 1999, the 
veteran filed a notice of disagreement with his rating for 
this disability and indicated he had a tender scar as well.  
In July 2000, the RO granted an increased rating for the 
knee, but denied a separate evaluation for the scar, 
indicating that to do so would be contrary to the provisions 
of 38 C.F.R. 
§ 4.14, that mandate the avoidance of pyramiding.  The 
veteran appealed that decision, and now seeks a separate 
evaluation.

The regulations pertaining to the evaluation of scars were 
revised effective August 30, 2002.  See Schedule for Rating 
Disabilities, The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2004)).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00. 

The veteran was provided the revised rating criteria in the 
supplemental statement of the case dated in March 2005.  The 
Appeals Management Center (AMC) considered those criteria in 
continuing the decision to not rate the scar separately. The 
veteran was then given the opportunity to submit evidence and 
argument in response.  The Board finds, therefore, that it 
can consider the original and revised version of the rating 
criteria without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (the Board is precluded from 
considering new law that the RO has not previously applied).

According to the Rating Schedule in effect prior to August 
2002, diagnostic codes 7800, 7801, and 7802 dealt with scars 
to the head, face, or neck, or scars that were the result of 
burns.  As none of those apply to the veteran's scar in this 
case, they are discussed no further.  DC 7803 provided a 10 
percent evaluation if a superficial scar was poorly nourished 
with repeated ulceration.  DC 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  DC 7805 for other scars 
indicated that other scars were to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (2001).

Pursuant to the revised Rating Schedule, DC 7800 still rates 
scars of the head, face, and neck and is therefore 
inapplicable in this case.  DC 7801 applies to scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion.  DC 7802 applies to scars, other than on the 
head, face, or neck, that are superficial and do not cause 
limited motion.  A superficial scar is one not associated 
with underlying soft tissue damage.  To be compensable under 
this DC, the scar must cover an area or areas of 144 square 
inches or greater.  DC 7803 provides a 10 percent evaluation 
for scars that are superficial and unstable.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A 10 percent rating is also 
applicable under Diagnostic Code 7804 for scars that are 
superficial and painful on examination.  Other scars are to 
be rated based on limitation of function of the part affected 
under Diagnostic Code 7805.  38 C.F.R. § 4.118 (2004).

In this case, examination of the veteran's scar on his right 
knee in September 2004 revealed that it measured 23 
centimeters from above to below the knee, with the greatest 
width being 8 millimeters.  The scar was freely movable and 
not adherent to the underlying tissue.  It was not tender, 
and the veteran reported being unsure of why he was having it 
examined, as he experienced no pain in it.  The scar was 
lighter than the surrounding skin, but was not disfiguring.  
There was no limitation of motion of the knee due to the scar 
itself.

The Board finds that this scar does not meet any of the 
criteria, old or new, to be compensable.  There is no 
underlying soft tissue damage, no pain or tenderness, no 
instability, nor directly related limitation of motion.  
Accordingly, the rating in effect for the knee disability 
itself appropriately accounts for the scar.  A separate, 
compensable rating for the scar is not warranted.


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to a separate, compensable rating for a right 
knee scar is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


